DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed February 3, 2021, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 – 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that merely recite a description of a problem to be solved or a function or result achieved can be unclear. Without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means may be encompassed (MPEP 2173.05(g)). Here each rejected claim requires a functional 

Claims 20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each claim requires the amlodipine besylate to be “storage stable … with 95-105% assay criterion” at the time and temperature conditions stated. Neither the claims nor the specification provide any guidance as to the type of storage stability that is required. Separate limitations related to degradation impurities are present in the specification and claims 21 and 23. While storage stability could refer to such impurity formation, it would also encompass a lack of precipitation of the amlodipine or particle size change of the formulation. “Assay criterion limit” does not appear to be a term of art, and no guidance as to possible assays, that could also help inform the storage stability being contemplated, are set forth in the either the claims or the specification. The range seems to indicate that values are the limit of the criterion for the assay are what is desired, but without guidance as to the particular stability required and/or the assays used to assess that stability and what the assay criterion limit(s) would be for such assays, the scope of these claims is indefinite. Please clarify.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 5, 13, 15 and 20 – 23 were rejected under 35 U.S.C. 103 as being unpatentable over Twidwell et al. (US 2016/0129091). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed November 5, 2020 and those set forth herein.
In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” MPEP 2113 As discussed in greater detail in the November 5, 2020 Office Action, Twidwell et al. renders obvious the preparation of compositions having the ingredients recited in claims 13 and 15. The stability of a preparation over time is determined by the ingredients and amounts of those ingredients which are rendered obvious by the applied prior art and therefore the burden is shifted to Applicants to demonstrate that such compositions would not meet the limitations of these claims.

Applicants traverse this rejection on the grounds that amlodipine besylate is difficult to formulate and stable liquid formulations have not been developed to date. Applicants have discovered that the stability of amlodipine besylate in aqueous gel formulations when hydroxyethyl cellulose is used as the gelling agent rather than carbomers. Table 5 of the instant specification demonstrates the superior stability of examples 6 – 9 that contain ~ 2% HEC, ~ 10% ethanol, ~ 40% glycerin, ~ 25% propylene glycol and ~ 23% water, amounts which are reflected in the amended claims. The prior art does not teach or suggest the claimed invention. Twidwell does not disclose selection of the amlodipine salt, their relative instabilities 
These arguments are unpersuasive. As to the amount of active agent, as noted on p 6 of the November 5, 2020 Office Action, a range whose lower limits is about 1% is disclosed by Twidwell et al., but a lower limit of at least 0.1% active agent is also disclosed at ¶ [0131]. Ranges that just touch or are otherwise so close that one would expect them to have similar properties, such as a lower limit of about 1% and the claimed range of about 0.01 – 1% are prima facie obvious absent evidence of the criticality (see MPEP 2144.05) and there is no such evidence of record. Samples 5 and 6 shown in Table 5 of the specification do contain 2% HEC but neither falls within the scope of the claims as they do contain any propylene glycol and contain ~ 86% and ~ 47% water respectively, which lies outside the claimed range of about 15-35% water. Sampler 8 also lies outside the scope of the claims as this example uses amlodipine maleate rather than amlodipine besylate and based on the limited data presented, the maleate salt appears better than the besylate salt (comparing samples 8 and 9). The remaining samples falling within the scope of the claim are not reasonably commensurate in scope with the instant claims given the broad ranges for amounts and at least one glycol solvent can be present. The results must also in fact be unexpected. Screening of excipients for compatibility with amlodipine is known (e.g., WO 1999/0189657, p 3, ln 20 - 28). The carbomers and carboxymethylcellulose in the comparative samples 1 – 4 all comprise carboxylic acids groups. Amlodipine contains a primary amine group, which can potentially interact with the carboxylic acids groups on the excipients in the comparative samples that are not present in hydroxyethylcellulose of the claimed formulations. The data in Table 5 is insufficient to outweigh the prima facie case of obviousness as the expected results have not been established to demonstrate that the results are in .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nissa M Westerberg/Primary Examiner, Art Unit 1618